DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent July 28, 2021, claim(s) 1, 4-9, 13-15, 24, 30-34, 53, and 70 is/are pending in this application; of these claim(s) 1, 15, 53, and 70 is/are in independent form.  Claims 53 and 70 are amended and withdrawn.  Claim(s) 1 and 4 is/are currently amended; claim(s) 13-15 is/are previously presented; claim(s) 5-9, 24, and 30-34 is/are original; claim(s) 2-3, 10-12, 16-23, 25-29, 35-52, and 54-69, and 71-164 is/are cancelled.
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
“an input manager for receiving…” in claim 1;
“an output manager configured to provide…” in claim 1;
“a communication component configured to display…” in claim 4;
“an input manager for receiving…” in claim 15;
“an output manager for providing…” in claim 15;
“a reagent preparatory apparatus for preparing…” in claim 15;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Response to Arguments
Applicant’s arguments, see page 7 line 19 – page 14 line 17, filed July 2, 2021, with respect to claims 1, 4-9, 13-14, 24, and 30-34 have been fully Note that this withdrawal is based on the interpretation of the claims to invoke 35 U.S.C. § 112(f), which includes, at the very least, the unconventional limitations of the graphical user interface described in the Specification.  See the Applicant’s Figure 4 and Applicant’s Specification page 18 line 33 – page 19 line 9 for structural limitations that are evidence of an unconventional graphical user interface tied to the underlying chemical linkage.
Applicant’s arguments, see page 14 line 18 – page 17 line 11 filed July 2, 2021, with respect to claim(s) 1, 4-9, 13-14, 24 and 30-34 have been fully considered and are persuasive.  The rejection of claim(s) 1, 4-9, 13-14, 24 and 30-34 has been withdrawn.   Note that this withdrawal is based on the interpretation of the claims to invoke 35 U.S.C. § 112(f).  See Applicant’s Figure 6 And Applicant’s Specification at page 31 line 8-32 for structural limitations that are evidence of a functional relationship between storage identifiers, reactive linkers, and reagents.
However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. § 112(b) based on invocation of 35 U.S.C. § 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim limitation “an output manager configured to provide… for the preparation of an epitope tagged biomolecule…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No association between the structure and the function a can be found in the specification because the “output manager” does not carry out the functionality for preparation of the epitope tagged biomolecule.  Instead, it is the “reagent preparatory apparatus” that carries out the claimed function of preparing an epitope tagged biomolecule.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

For the purpose of compact prosecution, the Examiner makes assumptions about how the Applicant intended the claims to be interpreted in order for the Examiner to evaluate the claims under 35 U.S.C. § 101 and 35 U.S.C. § 102.  For these purposes, the Examiner interprets the claims to invoke 35 U.S.C. § 112(f) such that the intended the structure and algorithm includes that of the “output manager” and the “reagent preparatory apparatus” as disclosed in the Applicant’s Specification.  

Allowable Subject Matter
Claim 15 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:
This allowance is based on the interpretation of the claims to invoke 35 U.S.C. § 112(f), which includes, at the very least, the unconventional limitations of the graphical user interface described in the Specification.  See the Applicant’s Figure 4 and Applicant’s Specification page 18 line 33 – page 19 line 9 for structural limitations that are evidence of an unconventional graphical user interface tied to the underlying chemical linkage.  See Applicant’s Figure 6 And Applicant’s Specification at page 31 line 8-32 for structural limitations that are evidence of a functional relationship between storage identifiers, reactive linkers, and reagents.
Additionally, the claims involve an “epitope tagged biomolecule” reagent, which is limited by the definition in Applicant’s Specification at page 8 lines 24-25, which is affected by the definition of “epitope tags” defined in Applicant’s Specification page 11 at lines 20-25.
As to claim 15, the reagent preparatory apparatus produces the actual reagents and is not a mere interface for storage and retrieval of computerized identifiers.  This element was not taught in the cited reference, and the machine 
As to the reference US 2006/0257944 A1 (“Fridman”), Fridman teaches the epitopes with binder molecules, but does not teach the claimed user-interface elements including the limitations by invocation of 35 U.S.C. § 112(f).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2006/0257944 A1 teaches the epitopes with binder molecules, but does not teach the claimed user-interface elements including the limitations by invocation of 35 U.S.C. § 112(f).
US 2003/0022285 A1: the Examiner believes that Applicant intended to cite this reference on a PTO-1449.
US 2005/0240352 A1:  Procurement of biological products by searching for biological information such as epitopes (see Para [0028] for mention of epitopes as a biological attribute for searching).
US 2003/0120432 A1: Online ordering of custom biological materials, such viral epitopes
US 2012/0203567 A1: ordering particular antigens in the context of blood transfusions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849.  The examiner can normally be reached on Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        September 9, 2021